RENDERED: OCTOBER 28, 2021
                                                          TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0114-MR

MARTICE N. MCRAE                                                    APPELLANT



               ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.               HONORABLE BRIAN C. EDWARDS, JUDGE
                           NO. 17-CR-003781



COMMONWEALTH OF KENTUCKY                                             APPELLEE



               OPINION OF THE COURT BY JUSTICE HUGHES

                                  AFFIRMING

      Appellant Martice McRae was tried and convicted by a Jefferson County

jury for the murder of Justin Hague. He claims that the trial court erred by: 1)

granting a partial Fifth Amendment privilege to a witness, 2) overruling

McRae’s objection to the Commonwealth’s closing argument, 3) allowing a

detective to narrate videos about which he had no personal knowledge, and 4)

denying McRae the opportunity to recross-examine the same detective

regarding testimony first provided during his redirect examination. Upon

review, we affirm the trial court’s judgment.

                FACTUAL AND PROCEDURAL BACKGROUND

      Justin Hague was found late in the evening on July 25, 2017, lying face

down in a pool of blood alongside the road on Carolyn Way. He died shortly

thereafter at an area hospital from a single gunshot wound to the head. A few
months later, Martice McRae became a suspect in the murder. Testimonial

and video evidence established a timeline of Hague’s interaction with others,

including McRae, on the night of his murder. The Commonwealth presented

proof that McRae drove Hague from his home on Norene Lane to Carolyn Way,

where McRae shot Hague while he was in the front passenger seat of a stolen

blue Chevy Sonic. McRae then pushed Hague out of the car and drove away.

      Hague, who lived in his parents’ basement and struggled with drug

addiction, was at home about 7:30 p.m. that night. Around dusk, Hague and

his friend, Doug, walked about a block away to Ryan’s apartment, also on

Norene Lane. When they left there, Hague told Ryan they would come back

later. Hague and Doug then walked a short distance to Laundry Connection on

Poplar Level Road where Hague spoke with a person who worked there. During

that time, Doug left and returned driving his girlfriend’s car. A video of the

Laundry Connection visit was played for the jury.

      Eventually, Hague and Doug both left the laundromat and Hague walked

back to Ryan’s apartment. Doug, driving to Hague’s house, passed Ryan’s

apartment and saw Hague, two white men, and a black man standing outside.

Doug waited at Hague’s house.

      About the time Hague returned to Ryan’s apartment, Ryan was on the

front porch with a neighbor, when a black man, who was unknown to Ryan at

the time, walked up. The man, later identified as McRae, discussed buying

drugs. Ryan noticed that McRae had a gun, which he thought was a .40

caliber. When Hague joined the three he asked Ryan to take him to Jeff’s, who

                                        2
lived on the same street. Ryan declined to do so at that time, but McRae

offered to give him a ride. Ryan described the apartment video surveillance

showing the group’s interaction in front of his apartment. According to Ryan,

Hague left with McRae in a small dark-colored car.

      Late that evening was the last time Michael Hague, Hague’s father, saw

him alive. The garbage can in front of their house was hit and knocked over by

a small dark-colored sedan. Michael last saw Hague picking up trash and

putting it back in the can and then leaving in the dark-colored sedan.

Investigators were unsuccessful at that time in identifying the man Hague left

with that night.

      A few months later, the investigators received a lead from Deonta Thorn

which led to the arrest of McRae for killing Hague. During a police interview,

Thorn provided details about a conversation with McRae in which McRae

admitted killing a white guy. Thorn stated that he saw and spoke with McRae

the day after the murder. McRae told Thorn that the white guy had tried to rob

him, and then McRae shot him in the head and pushed him out of the car they

were in. On the way to taking McRae to clean that car, Thorn drove by the

shooting scene on Carolyn Way where he saw blood on the ground. Later, he

saw blood in the car McRae and the victim had occupied.

      Thorn also made statements during the interview about possessing a gun

that he transferred to McRae, statements that incriminated Thorn since he was

a convicted felon. Thorn told police he provided a .40 caliber Smith and

Wesson to McRae, the same gun McRae used to shoot the victim. As discussed

                                       3
below, when Thorn’s counsel later claimed that this testimony would

incriminate Thorn, the trial court ruled that Thorn could not be asked

questions about his personal possession of guns, protecting his Fifth

Amendment right against self-incrimination.

      At trial, the Commonwealth questioned Thorn about the interview where

he provided information about a murder McRae committed in the summer of

2017. Because Thorn was non-responsive to the questioning, the trial court

allowed the Commonwealth to treat him as a hostile witness. The specific

statements which Thorn claimed he did not recall making included: he knew

from a conversation with McRae that McRae shot a white guy in the head; that

he, Thorn, had seen the place where the victim was shot and pushed out of the

car; that he went with McRae to see the car the victim was shot in; that the car

had blood on the window, the windshield, and on and all around the passenger

seat; that he thought the car was a stolen gold Camry; that he knew what kind

of gun McRae used to shoot the white guy, a .40 caliber, black and silver,

Smith and Wesson; and that he knew the man to whom McRae later sold the

gun. In keeping with the trial court’s ruling, the Commonwealth did not ask

Thorn about his prior personal possession of the gun. Given Thorn’s lack of

cooperation and failure to recall his prior statements to the detectives, the

Commonwealth was allowed to impeach him by playing his videotaped police

interview during the trial testimony of one of the detectives. The

Commonwealth and defense reviewed the video prior to playing it for the jury




                                        4
and removed Thorn’s incriminating statements about his prior possession of

the gun.

      The jury also heard testimony from William Morrell and Juvon Foster.

Morrell testified that he was incarcerated with McRae and during that time

McRae told Morrell that he had committed Hague’s murder. Foster’s

videotaped police interview was played for the jury. During that interview

Foster said that he purchased a black and silver .40 caliber gun from McRae

and he identified McRae as the black man in a still photo taken from the

Norene Lane apartment surveillance video. Additionally, a blue Chevy Sonic

with a vanity plate, reported stolen from a Circle K not far from the Norene

Lane apartments on the night of the murder, was recovered during the

investigation. The apartment video viewed by the jury showed McRae driving a

Chevy Sonic with a vanity plate on the front. Trial testimony established that

the DNA from blood found on the passenger’s seat cushion of the Chevy Sonic

matched Hague’s blood.

      McRae did not testify at trial but in a statement to police at the time of

his arrest, McRae said that Hague got into his car on Norene Lane, he gave

Hague a ride because he wanted to buy some drugs, and he dropped Hague off

on Carolyn Way and then left. After a six-day trial, the jury convicted McRae of

Hague’s murder and recommended a sentence of fifty years in prison. The trial

judge sentenced him accordingly and this appeal followed.

      Other facts pertinent to McRae’s arguments are presented below.




                                        5
                                      ANALYSIS

      I. The Trial Court Did Not Err by Granting a Partial Fifth
         Amendment Privilege to Witness Deonta Thorn.

      When Deonta Thorn, a convicted felon, was arrested on charges

unrelated to this case, he sought to benefit himself by sharing information

about Hague’s murder. Along with providing other information incriminating

McRae in Hague’s murder, Thorn told police that he had provided a .40 caliber

Smith and Wesson to McRae and that McRae later told Thorn he had used the

gun to shoot a white guy in the head and then push him out of the car. The

Commonwealth called Thorn as a witness to testify at McRae’s trial but Thorn’s

counsel expressed concern that Thorn could incriminate himself.1 The

Commonwealth stated it would not be asking questions implicating Thorn’s

Fifth Amendment right, while McRae suggested his questions on cross-

examination could implicate Thorn’s Fifth Amendment right. After a “dry run”

hearing of the Commonwealth’s and McRae’s questions and Thorn’s answers,

the trial court ruled that the parties were not to question Thorn about his

personal possession of firearms. McRae objected, stating the ruling violated his

Sixth Amendment right to confront Thorn with the fact he personally possessed




      1  Thorn’s earlier incriminating statements at the police station were not a bar to
his invocation of the Fifth Amendment at trial. Kentucky has long recognized that
even where a witness has made incriminating statements regarding a particular
subject at an earlier place and time, the witness can still invoke the Fifth Amendment
privilege when asked about those same matters under oath at trial. See, e.g.,
Commonwealth v. Phoenix Hotel, 162 S.W. 823, 826 (Ky. 1914); Galloway v.
Commonwealth, 374 S.W.2d 835, 836 (Ky. 1964).
                                           6
the firearm at issue in this case and thus impaired McRae’s ability to present

his theory that Thorn was involved somehow in Hague’s murder.

      When Thorn testified at trial about the interview with police, he stated

that a lot, if not all, of his statements were false and then, when asked about

specific statements describing his knowledge of the crime and incriminating

McRae, he repeatedly claimed that he could not remember making the

statements in his interview with the detectives. The Commonwealth was

allowed to play the video recording of Thorn’s police interview for the jury

during Detective Speaks’ testimony.

      McRae argues the trial court erred by granting Thorn a partial Fifth

Amendment privilege because McRae was prohibited from confronting Thorn

with the fact that he could identify the firearm due to his own prior possession

of the gun.2 The Commonwealth asserts that the trial court did not err, but if

it did any error was harmless. We consider whether the trial court abused its

discretion by compelling Thorn to testify to his knowledge of the crime, while

prohibiting potentially incriminating questions about his gun possession.

Combs v. Commonwealth, 74 S.W.3d 738, 745 (Ky. 2002).




      2  McRae complains that another unfair impact of this ruling was that it allowed
the Commonwealth to impeach Thorn with his earlier statement to police that he
could identify the gun used in the shooting. The record reveals that because Thorn
repeatedly claimed he did not recall making statements during his interview with
detectives, the Commonwealth moved to impeach him with the videotaped statements.
McRae unsuccessfully argued that that the Commonwealth had not established a
basis for the impeachment. While the issue may have been properly preserved, this
argument is not adequately raised and addressed on appeal.

                                          7
      The Fifth Amendment provides that no person “shall be compelled in any

criminal case to be a witness against himself.” Plainly, pronouncing a right

against self-incrimination, the Fifth Amendment does not protect someone from

incriminating others. However, if a defendant’s cross-examination is restricted

by the Fifth Amendment privilege of a witness, it may be necessary to strike or

preclude the direct testimony of that witness. Id. at 743. While there may be

circumstances in which a witness may properly invoke the Fifth Amendment

against all questions material to another person’s prosecution, this Court’s

jurisprudence includes cases for which an all-or-nothing approach to the

invocation of the Fifth Amendment privilege does not apply. Combs

distinguished Clayton v. Commonwealth, 786 S.W.2d 866 (Ky. 1990), and

Commonwealth v. Brown, 619 S.W.2d 699, 703 (Ky. 1981), cases in which the

witness indicated he would invoke the privilege as to all testimony. 74 S.W.3d

at 742.

      Combs, citing federal cases,3 explains that under certain circumstances,

including when the prosecution’s “witness invokes the privilege as to one or


      3   In particular, Combs, 74 S.W.3d at 742 n.7, cites:

             See “Annotation: Propriety of Court’s Failure or Refusal to Strike
      Direct Testimony of Government Witness Who Refuses, On Grounds of
      Self–Incrimination, to Answer Questions on Cross–Examination,” 55
      A.L.R. Fed. 742 (2001); United States v. Curry, 993 F.2d 43 (4th Cir.
      1993); United States v. Berrio–Londono, 946 F.2d 158 (1st Cir. 1991);
      United States v. Zapata, 871 F.2d 616 (7th Cir.1989); United States v.
      Humphrey, 696 F.2d 72 (8th Cir. 1982), cert. denied 459 U.S. 1222, 103
      S. Ct. 1230, 75 L.Ed.2d 463 (1983); United States v. Nunez, 668 F.2d
      1116 (10th Cir. 1981); United States v. Seifert, 648 F.2d 557 (9th Cir.
      1980); United States v. Williams, 626 F.2d 697 (9th Cir. 1980); United
      States v. Demchak, 545 F.2d 1029 (5th Cir. 1977); Fountain v. United
      States, 384 F.2d 624 (5th Cir. 1967), cert. denied 390 U.S. 1005, 88 S.
                                            8
more of the defense’s cross-examination questions (implicating the defendant’s

Sixth Amendment confrontation rights)” the witness need not be precluded

from testifying. Id. The purpose of cross-examination is to test the accuracy

and truthfulness, and thus the credibility, of testimony given by a witness on

direct examination. See Trigg v. Commonwealth, 460 S.W.3d 322, 327 (Ky.

2015); Combs, 74 S.W.3d at 743 nn.10, 13 & 17 (citing Lawson v. Murray, 837

F.2d 653 (4th Cir. 1988)). As such, when the privilege is invoked by either a

witness for the defense or the prosecution, the principle as to testimony

preclusion is consistent. Lawson, 837 F.2d at 656 (citations omitted).

Preclusion of the witness’s testimony may be necessary “when refusal to

answer the questions of the cross-examiner frustrates the purpose of the

process [i.e., arriving at the truth],” Combs, 74 S.W.3d at 743 (quoting Lawson,

837 F.2d at 656), or stated another way, “frustrates cross-examination on

issues material to the witness’s testimony,” id. at 744 (citing United States v.

Gary, 74 F.3d 304, 310 (1st Cir. 1996)). The question then is whether the

defendant’s inability to examine the witness on certain matters prevents the

defendant from testing the truth of the witness’s direct testimony.

      McRae contends that Thorn asserted his privilege against self-

incrimination, seeking to avoid answering all questions like the witnesses in

Clayton and Brown, and therefore, the trial court should not have allowed

Thorn to be called as a witness. McRae views Thorn’s assertion of his privilege


      Ct. 1246, 20 L.Ed.2d 105 (1968); United States v. Cardillo, 316 F.2d 606
      (2nd Cir. 1963), cert. denied 375 U.S. 822, 84 S. Ct. 60, 11 L.Ed.2d 55
      (1963).
                                         9
against self-incrimination as frustrating his cross-examination on issues

material to Thorn’s testimony, i.e., Thorn’s prior possession of the alleged

murder weapon.

      Almost twenty years ago, in Combs, this Court held that when a witness

invokes his Fifth Amendment privilege, the trial court should decide through a

“dry run” outside the presence of the jury whether the questions planned for

the witness would result in an answer which may incriminate the witness. Id.

at 745. The trial court in this case followed Combs’ guidance but unlike in

Combs, the trial court in its discretion determined Thorn could testify,

concluding that Thorn’s Fifth Amendment privilege was limited to questions

about his personal possession of firearms.

      McRae suggests that limiting the scope of his cross-examination of Thorn

prejudiced his ability to test the truth of Thorn’s testimony and, while the

record indicates otherwise, that he was not able to attack Thorn’s credibility

regarding the benefit he sought in exchange for his testimony against McRae.

Notably, Thorn never invoked his Fifth Amendment privilege while testifying

before the jury and McRae fails to describe how being prohibited from asking

Thorn about his prior possession of the alleged murder weapon otherwise

impaired McRae’s cross-examination of Thorn or kept him from exploring the

alleged untruthfulness of Thorn’s testimony implicating McRae in Hague’s

murder. As such, we conclude the trial court did not abuse it discretion by not

precluding the entirety of Thorn’s testimony.




                                       10
      II. If Error, the Trial Court’s Overruling McRae’s Objection
          to the Commonwealth’s Closing Argument Was Harmless.

      Next, McRae claims that during the Commonwealth’s closing argument

another error occurred stemming from the trial judge’s ruling that Thorn could

not be asked about his prior possession of the alleged murder weapon. In

particular, when the Commonwealth was describing Thorn’s interview with the

detective and his description of the gun McRae used, the Commonwealth

stated, “How would [Thorn] have known the exact make, model, color of the

weapon unless the killer told him?” McRae objected to this portrayal of the

evidence, viewing it as taking advantage of his inability to cross-examine Thorn

about his prior possession of the gun. The trial court overruled the objection.

      McRae argues on appeal that he did not receive a fair trial because he

was denied the opportunity to expose that Thorn knew the weapon’s details

from his own earlier possession of the gun rather than from the description

provided by McRae. The Commonwealth views the prosecutor’s comment as a

reasonable interpretation of the evidence, but argues that if error occurred, it

was harmless.

      “The longstanding rule is that counsel may comment on the evidence and

make all legitimate inferences that can be reasonably drawn therefrom.”

Padgett v. Commonwealth, 312 S.W.3d 336, 350 (Ky. 2010) (citing East v.

Commonwealth, 60 S.W.2d 137, 139 (Ky. 1933)). The Commonwealth’s preface

to the comment objected to was that Thorn told the police, “He knows what gun

McRae shot the victim with. It was a .40 caliber, Smith and Wesson, silver,



                                       11
with a black handle.” Upon McRae’s objection, the Commonwealth pointed to

the context of the challenged comment, namely how would Thorn have known

what gun was used to shoot the victim.

      In light of our conclusion that the trial court properly ruled that Thorn

could testify, with all questions regarding his illegal gun possession to be

avoided, we find the Commonwealth’s comment falls within the bounds of

proper argument. While Thorn may not have known the gun’s details so well

had he not previously possessed it himself, Thorn’s police interview statements

played for the jury revealed that McRae told him many details of the crime.

But more importantly, McRae fails to advance an argument to show how the

omission of this fact—Thorn’s prior possession of the gun—rendered his trial

unfair, particularly given the other proof of his guilt. See Duncan v.

Commonwealth, 322 S.W.3d 81, 87 (Ky. 2010) (“If the misconduct is objected

to, we will reverse on that ground if proof of the defendant’s guilt was not such

as to render the misconduct harmless . . . .”). Based upon the evidence

presented to the jury, we agree with the Commonwealth that if error occurred,

it was harmless and under Kentucky Rule of Criminal Procedure (RCr) 9.244

the comment does not provide a basis for setting aside the jury’s verdict.




      4   RCr 9.24 states:
      No error in either the admission or the exclusion of evidence and no error
      or defect in any ruling or order, or in anything done or omitted by the
      court or by any of the parties, is ground for granting a new trial or for
      setting aside a verdict or for vacating, modifying or otherwise disturbing
      a judgment or order unless it appears to the court that the denial of such
      relief would be inconsistent with substantial justice. The court at every
                                         12
      III. The Trial Court Did Not Commit Palpable Error by Allowing the
           Detective to Answer the Commonwealth’s Questions about
           Surveillance Videos.

      McRae’s next claim is that the trial court committed palpable error by

allowing Detective Snider, who had no personal knowledge of the events, to

narrate the surveillance videos from the Laundry Connection and the

apartments on Norene Lane. Under RCr 10.26,5 if an unpreserved error is

found to be palpable and if it affects the substantial rights of the defendant, the

appellate court may grant appropriate relief if manifest injustice has resulted

from the error. An error is palpable when it is “easily perceptible, plain,

obvious and readily noticeable.” Brewer v. Commonwealth, 206 S.W.3d 343,

349 (Ky. 2006). The error must be “so manifest, fundamental and

unambiguous that it threatens the integrity of the judicial process.” Martin v.

Commonwealth, 207 S.W.3d 1, 5 (Ky. 2006).

      In this case, based upon conversations with friends and neighbors who

interacted with Hague the night of his murder, Detective Snider collected

relevant videos from the Laundry Connection and the Norene Lane apartments.

He obtained the videos within a few days of Hague’s murder. The




      stage of the proceeding must disregard any error or defect in the
      proceeding that does not affect the substantial rights of the parties.
      5   RCr 10.26 states:
      A palpable error which affects the substantial rights of a party may be
      considered by the court on motion for a new trial or by an appellate court
      on appeal, even though insufficiently raised or preserved for review, and
      appropriate relief may be granted upon a determination that manifest
      injustice has resulted from the error.

                                          13
Commonwealth played portions of the videos during Doug’s and Ryan’s

testimony which preceded Detective Snider’s testimony. Doug identified Hague

in the video from the Laundry Connection, noting the type of shirt he was

wearing. Ryan identified Hague in the video from the apartment complex,

describing the point when Hague asked him for a ride.6 Ryan also testified that

Hague got into the dark-colored, small car, parked behind his back door, with

the black man and left and that he never saw him again. When Detective

Snider testified, the Commonwealth, commenting at times about the blurriness

of the videos,7 asked him questions about the videos and their content. The

videos, along with other testimony including that of Ryan and Doug,

established a timeline of events which occurred the night Hague was killed,

including Hague and Doug walking to Ryan’s apartment; Hague and Doug

entering the laundromat, talking with the attendant, and leaving; Hague

returning to Ryan’s apartment; Ryan talking with Hague and McRae and

McRae dropping a handgun; and finally Hague leaving Ryan’s apartment with

McRae.

      The prosecution played video clips for the jury as Detective Snider was

questioned. Prior testimony indicated that at least some of the video

timestamps were erroneous, and Detective Snider provided testimony about the

actual time of the events the jury viewed. When the Commonwealth asked why



      6  Ryan also indicated in his testimony that the video was not the best quality,
stating at one point, “I believe that’s me.”
      7   Detective Snider made similar comments.

                                           14
the Norene Lane apartment video (which was actually video from multiple

cameras) was collected, Detective Snider explained that the Laundry

Connection video showed that Hague came in with Doug (Detective Snider

noted that the jury had already heard from Doug about the visit to the

laundromat), and that it was about 10-10:30 p.m. when Hague appeared to be

leaving the Laundry Connection and talked with Doug who was in the car. At

one point in the video presentation, the Commonwealth asked Detective Snider,

“Who are the two individuals standing out here?” and he identified one as Doug

and the other as Hague.

      When the focus was shifting from the Laundry Connection video to the

Norene Lane apartment video, upon the Commonwealth’s request, Detective

Snider described the roads in the area and the cut-through to the Laundry

Connection and pointed out Hague’s “heading off in this direction,” which was

toward the apartment complex. As requested by the Commonwealth, Detective

Snider particularly described the roads around the Norene Lane apartments.

Responding to the Commonwealth’s instruction to “point to us anything of

notice,” Detective Snider noted that Hague can be seen coming into the frame,

running, slowing down, and stopping at the apartment. The Commonwealth

again had Detective Snider compare the timestamps on the Laundry

Connection and Norene Lane apartment videos.

      Soon thereafter, the Commonwealth asked Detective Snider if the video

reflected anything of note other than Hague. Detective Snider noted the arrival

of a car and responded “yes” to the Commonwealth’s question whether the

                                      15
individual in the white shorts, now known to be McRae, came out of the car

which was just seen parked on video from another apartment complex camera.

Afterward, when answering the Commonwealth’s questions, Detective Snider,

referencing the videos, described being unsuccessful in locating Donnie who

was at the apartment and interacted with McRae. The detective also described

the relevant information that Ryan provided to him during his interview, again

referring to the black man in the videos as McRae. McRae did not object to the

questions the Commonwealth asked and does not argue now that the questions

themselves were improper.

      Before this Court, McRae complains generally about Detective Snider

“narrating and interpreting” the videos and complains specifically that

Detective Snider was allowed to identify the individuals in the videos, including

Hague and McRae. He also contends that Detective Snider’s narration and

identifications were not verified by other witnesses with personal knowledge of

the events. The Commonwealth responds that palpable error did not occur and

also points out that other witnesses identified McRae in still photos from

surveillance video and Hague in the video footage from the Laundry Connection

and the Norene Lane apartments.

      McRae cites Boyd v. Commonwealth, 439 S.W.3d 126 (Ky. 2014), in

support of his argument that Detective Snider should not have been permitted

to narrate and interpret the videos. In Boyd, Faulkner’s security camera

captured his assault and the burglary of his home by two assailants.

Richardson, also in the home at the time, ran and hid when the assailants

                                       16
entered the home. During trial, both Faulkner and Richardson narrated the

footage for the jury. Richardson identified the two assailants and narrated the

events she witnessed in real time, and those that took place after she had run

for cover. Faulkner narrated footage from before he was aware of the intruders

and after he had been knocked unconscious. As to the portions of the video

representing events that Faulkner and Richardson did not perceive in real time,

this Court found those parts of the narration violated Kentucky Rules of

Evidence (KRE) 602 and 701 because the testimony exceeded the witnesses’

personal knowledge of the events. However, we also determined the error was

harmless because the jurors were watching the video and were in a position to

interpret the security footage independently from the witnesses’ testimony.

439 S.W.3d at 129-32.

      Generally, the testimony of a lay witness is limited to matters or facts

about which he has personal knowledge. See KRE 602; KRE 701; Toler v. Sud-

Chemie, Inc., 458 S.W.3d 276, 287 (Ky. 2014); Martin v. Commonwealth, 13

S.W.3d 232, 235 (Ky. 1999). However, a lay witness is permitted to give

opinion testimony, i.e., what he believed, thought, or suspected, about a matter

when the witness’s opinion is based on knowledge not available to the jury and

would be helpful to the jury in reaching its own opinion. See KRE 701;

Gabbard v. Commonwealth, 297 S.W.3d 844, 855 (Ky. 2009). While generally

the jury must decide what is depicted in a video, a detective may explain the

relationship of different items of evidence in the context of his investigation,




                                        17
particularly when, as here, multiple video recordings are presented from

different locations and different viewpoints within those locations.

      We begin with McRae’s general complaint that Detective Snider narrated

and interpreted the videos. Upon review, we believe Detective Snider’s

testimony may be viewed as narrative in the sense that it provided the jury

with information about the differential between the video timestamps and the

actual time of the day, and like Doug’s and Ryan’s testimony, the sequence of

Hague’s actions in the latter part of the day on July 25, 2017 leading up to the

point when he crossed paths with the man later identified as McRae. Detective

Snider’s testimony, however, was not narrative in the sense that his testimony

was responsive to the Commonwealth’s questions. Cuzick v. Commonwealth,

276 S.W.3d 260, 266 (Ky. 2009). Furthermore, “[n]arrative testimony is not

necessarily interpretive testimony.” Id. To the extent Detective Snider testified

about events he was not personally familiar with, he did not testify to anything

that was not captured in the recordings. In short, Detective Snider’s testimony

did not progress improperly into the realm of offering opinions.

      In regard to McRae’s complaint that Detective Snider was allowed to

identify Hague and McRae, as noted above, prior to Detective Snider’s

testimony, other witnesses had already testified, identifying Hague and McRae

without objection. Hague was identified in both the laundromat and apartment

videos. When Detective Snider later testified as to Hague leaving the

laundromat’s video footage and then entering the apartment’s video footage, it

appears Hague’s identity was an uncontested fact, further evidenced by the

                                       18
absence of any objection from the defense. As to the identification of McRae,

that came through the Commonwealth with its question whether the individual

in the white shorts, “who we have learned is McRae,” came out of the car just

seen parked on another camera. Detective Snider then maintained his

reference to the black man in the video as McRae. Even if Detective Snider’s

identification of McRae were an explicit identification, it would follow, for the

same reasons as Hague’s identification, that no obvious plain error occurred.

Also, as pointed out by the Commonwealth, McRae’s guilt was dependent on

factors other than Hague’s prior visits with others and the videos Detective

Snider discussed did not depict who shot the victim. Given the testimony

preceding Detective Snider’s testimony, if error occurred, it certainly was not

palpable and so fundamental that it threatened the integrity of the judicial

process. Brewer, 206 S.W.3d at 349; Martin, 207 S.W.3d at 5.

      IV. The Trial Court Did Not Err by Denying McRae’s Request to
          Recross-examine the Detective.

      McRae sought to recross-examine Detective Snider on two topics. As

described on appeal, those topics were the forensic testing of a phone retrieved

from the search of McRae’s house and Detective Snider’s decision not to use a

photo pack when interviewing Juvon Foster, who identified McRae in the still

photo from the Norene Lane apartment surveillance video. After hearing

several hours of testimony from the detective, the trial court ruled that

Detective Snider’s examination was complete, with the detective having been

cross-examined by McRae for over two hours. McRae objected and now argues

that the trial court abused its discretion by denying him the opportunity to
                                        19
recross-examine Detective Snider and impeach him on the new topics of

testimony first raised on redirect examination. We review Detective Snider’s

testimony on those two topics.

      In Thorn’s interview with the detectives, he stated that McRae and Hague

had communicated through Facebook. During Detective Snider’s cross-

examination, he testified that a telephone was recovered from a search of

McRae’s home, and that LMPD8 ran a forensic test on the phone. He agreed

with defense counsel that no Facebook messages between McRae and Hague

were found on the phone. He stated that “There was pretty much nothing on

that phone.” When the Commonwealth questioned Detective Snider on

redirect, he explained the process of testing the phone through downloading

the data and based upon the download, reiterated that the phone appeared not

to really have been used: it reflected no calls or messages and nothing of

substance.

      In Thorn’s police interview, Thorn stated that McRae had sold the gun he

used to shoot Hague to Juvon Foster. When Detective Snider interviewed

Foster, Foster admitted that McRae sold him a gun. Detective Snider then

presented a still photo from the Norene Lane apartment surveillance video and

asked Foster if he could identify anyone. Foster identified the black man in the

photo as McRae. During Detective Snider’s cross-examination, he agreed that

he did not present a photo pack to Foster for McRae’s identification but




      8   Louisville Metro Police Department.

                                           20
explained that was because McRae was not a stranger to Foster and he was

confirming that the person in the photo was the same Martice McRae that

Foster knew. Upon redirect, the Commonwealth asked Detective Snider to

explain a photo array for the jury. In addition to explaining the different

methods of presenting photos when trying to identify a suspect, he testified

that he normally does not use a photo array when a witness already knows the

suspect.

      McRae identifies the foregoing testimony on redirect examination as

Detective Snider testifying for the first time that he did not have McRae’s phone

forensically examined and Detective Snider offering for the first time his excuse

for failing to present a photo pack to Foster. Upon review, we cannot agree

with McRae that Detective Snider’s testimony on redirect presented new

information for which recross-examination was warranted. As noted above,

Detective Snider testified during his cross-examination that the phone was

forensically tested and then he explained that testing during his testimony on

redirect. Detective Snider’s description of the testing procedure and his

reiteration of his statement that the phone lacked content did not raise any

new matter on redirect. As to the photo pack argument, Detective Snider

explained on cross-examination how and when he normally uses a photo pack

in his investigations.

      The trial court has great latitude in imposing reasonable limitations on

cross-examinations and acts within its purview in limiting examinations that

are harassing, confusing, repetitive, or only marginally relevant. Davenport v.

                                       21
Commonwealth, 177 S.W.3d 763, 768 (Ky. 2005) (citing Delaware v. Van

Arsdall, 475 U.S. 673, 679, 683 (1986)); see KRE 611(a), (b). Here, Detective

Snider had been examined and cross-examined, and subsequently recalled by

the Commonwealth, testifying to matters which he had already addressed

during his cross-examination. A trial court does not abuse its discretion in

denying a request for recross-examination when the redirect testimony does

not involve new matter and is only an amplification of previous testimony

elicited during cross-examination.

                                 CONCLUSION

      For the foregoing reasons, the Jefferson Circuit Court’s judgment is

affirmed.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Michael Lawrence Goodwin
Ashlea Nicole Hellmann


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Perry Thomas Ryan
Assistant Attorney General




                                      22